Citation Nr: 1602336	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  05-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), or coronary artery disease (CAD), and to include as due to exposure to herbicides.  

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.  


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  The Veteran died in December 2012, and the appellant is the Veteran's surviving spouse.  In December 2012, the appellant requested to be substituted as the appellant for purposes of processing the claims to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014).  In May 2014, the RO notified the appellant that her status as the substituted claimant had been recognized and approved.  Accordingly, the appellant is substituted.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for hypertension and bilateral upper extremity peripheral neuropathy, both claimed as secondary to service-connected diabetes mellitus.  

In May 2009, September 2011, and February 2015, the Board previously remanded the appeal to the RO for additional development.  With respect to the claim of service connection for hypertension, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed in detail below, with respect to the claim of service connection for bilateral upper extremity peripheral neuropathy, the claim has not been properly returned to the Board and another remand is required.  See id.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record. 
 
The issue of service connection for bilateral upper extremity peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran had a current diagnosis of hypertension.  

2.  The Veteran did not experience a vascular injury or disease in service, chronic symptoms of hypertension during service, or continuous symptoms of hypertension since service separation.  Hypertension did not manifest to a compensable degree in the year following separation from service.  The Veteran's hypertension was not causally or etiologically related to service.

3.  The Veteran was service-connected for diabetes mellitus, PTSD, and CAD.  However, the weight of the evidence of record does not establish that the Veteran's hypertension was proximately due to, or aggravated by, service-connected diabetes mellitus, PTSD, or CAD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, PTSD, and/or CAD are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in September 2005, prior to the initial adjudication of the claim in March 2006.  An additional notice letter was provided to the Veteran in January 2010.  The RO provided notice regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The September 2005 and January 2010 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from October 2005 and August 2009, VA medical opinions from February 2012, June 2014, and May 2015, and the Veteran's statements prior to his death.    

The Veteran was afforded VA medical examinations in October 2005 and August 2009 in connection with the claim of service connection for hypertension.  38 C.F.R. § 3.159(c)(4).  In addition, VA medical opinions were obtained in February 2012, June 2014, and May 2015.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, together with the three medial opinions, are adequate with regard to the claim of service connection for hypertension.  The opinions expressed considered all the pertinent evidence of record, to include the statements of the Veteran, and provided sufficient rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Hypertension, considered as a "cardiovascular-renal disease," is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  

Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran initiated the claim of service connection for hypertension in August 2005.  At that time, he claimed service connection was warranted for hypertension as secondary to diabetes mellitus.  See August 2005 Statement.  During the pendency of the appeal, hypertension has also been claimed as secondary to service-connected PTSD and CAD, as well as due to exposure to Agent Orange.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012) ("Dorland's").  Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). "Hypertension may have no known cause (essential or idiopathic hypertension), or may be associated with other primary diseases (secondary hypertension)."  See Dorland's at 896.  

The Board first finds that the Veteran had a current disability of hypertension during the appeal period.  VA and private treatment records during the appeal period reflect a diagnosis of, and treatment for, hypertension.  In addition, the October 2005 and August 2009 VA examiners confirmed a diagnosis of hypertension.  

After a review of all the lay and medical evidence of record, the Board next finds that service connection for hypertension on a presumptive basis as due to exposure to herbicides is not warranted.  Service personnel records reflect that the Veteran had service in the Republic of Vietnam between October 1966 and October 1967.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii).  However, as mentioned above, hypertension is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2).  Notwithstanding the inapplicability of the herbicide presumptive service connection regulations, the Board is obliged to fully consider the claim on a direct basis.  See Combee, 34 F.3d at 1043-44.  

The Board next finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the May 1968 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits (i.e., 120/74).  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran did not contend that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  While evidence of the first diagnosis is not contained in the claims file, notations in VA treatments records and examinations reports place the onset of hypertension as in the early to mid-1990s.  The October 2005 VA examiner noted an initial diagnosis in 1990; however, VA treatment records dated in 2001 indicate an initial diagnosis in 1994.  Even assuming an initial diagnosis in 1990, the absence of post-service findings of, diagnosis of, or treatment for hypertension for twenty-one years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Moreover, upon VA examination for a dental condition in May 1969, the Veteran's blood pressure was recorded as 120/80.  

The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, is not causally or etiologically related to service, to include as due to the Veteran's presumed exposure to herbicides.  

Upon VA examination in October 2005, the VA examiner noted that the Veteran was diagnosed with hypertension in 1990 and noted that the Veteran had been on two different blood pressure medications.  The Veteran denied any side effects from the medications and reported that his "blood pressure is well controlled."  The VA examiner indicated that the Veteran's hypertension was essential hypertension.  As indicated above, essential (primary) hypertension is defined as "hypertension occurring without discoverable organic cause."  See Dorland's at 896.  

Upon VA examination in August 2009, the VA examiner noted that the Veteran was diagnosed with hypertension in 1990 and noted that the Veteran had been on two different blood pressure medications; the VA examiner also noted no stroke, seizure, or epilepsy.  The VA examiner noted the Veteran's past smoking history.  Following examination, the VA examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by his active service, to include exposure to herbicide agents during service in Vietnam.  As rationale, the VA examiner indicated that "hypertension is a common condition," and cited a reference text indicating that 95 percent of hypertension is "primary in nature with secondary cause[s] of hypertension being uncommon."  The VA examiner also indicated that smoking increases the likelihood of developing hypertension. 

In February 2012, the August 2009 VA examiner provided an addendum medical opinion.  In addition to including his complete August 2009 opinion, the VA examiner indicated that "there is massive literature correlating smoking and hypertension."  

In a May 2015 VA supplemental medical opinion, a second VA examiner indicated that 95 percent "of all hypertension is essential and obesity is also a risk factor" for the development of hypertension.  

Upon review of the evidence of record, the weight of the competent and credible evidence demonstrates no vascular injury, vascular disease, or chronic symptoms of hypertension manifested in service; no symptoms of hypertension continuously manifested since service; hypertension was not manifested to a compensable degree within a year of service; and no nexus relationship between the Veteran's hypertension and service, to include herbicide exposure.  Accordingly, the Board finds that direct and presumptive service connection, including as due to herbicide exposure, for hypertension is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As the Board has found that service connection is not warranted on either direct and presumptive theories, the Board will now address whether service connection is warranted on a secondary theory of entitlement.  As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  As discussed above, the Veteran had a current disability of hypertension during the appeal period.  

The Board next finds that the Veteran was service-connected for diabetes mellitus, PTSD, and CAD.  In a July 2002 rating decision, the RO granted service connection for PTSD.  In the March 2006 rating decision that gave rise to this appeal, the RO granted service connection for diabetes mellitus associated with herbicide exposure.  In an April 2011 rating decision, the RO granted service connection for CAD associated with herbicide exposure.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the competent evidence demonstrates that the Veteran's hypertension was not caused or aggravated by service-connected diabetes mellitus, PTSD, or CAD.  

In an undated psychiatric examination report received by the RO in December 2002, the Veteran's private psychiatrist noted that the Veteran "has a history of hypertension that seems to be exacerbated by his anxiety as he has had documented poor control of his blood pressure when he has had increased anxiety."  The private psychiatrist further noted that the Veteran's "stress has been so great that he has had exacerbation of physical problems, such as his hypertensive cardiovascular disease."  The private psychiatrist then opined that considering these exacerbations, "as well as the strong literature documenting the connection between mental/emotional stress and stress-related illness, . . . it is my firm, professional opinion that [the Veteran's] chronic [PTSD] . . . has been the primary, contributing/causal factor in the development of his hypertensive cardiovascular disease."  

Upon VA examination in October 2005, the VA examiner noted that the Veteran was diagnosed with hypertension in 1990 and noted that the Veteran had been on two different blood pressure medications.  The Veteran denied any side effects from the medications and reported that his "blood pressure is well controlled."  The VA examiner indicated that the Veteran's hypertension was essential hypertension.  The VA examiner also indicated that the Veteran became diagnosed with diabetes in July 2005, and therefore, opined that the hypertension "is not due to diabetes mellitus."  The VA examiner did not provide a specific opinion as to whether diabetes aggravated the Veteran's hypertension.  

Upon VA examination in August 2009, the VA examiner noted that the Veteran was diagnosed with hypertension in 1990 and noted that the Veteran had been on two different blood pressure medications; the VA examiner also noted no stroke, seizure, or epilepsy.  The VA examiner noted the Veteran's past smoking history.  Following examination, the VA examiner opined that the Veteran's hypertension was less likely than not "related to diabetes," and less likely than not "related to undiagnosed diabetes prior to the date he was officially diagnosed with diabetes."  As rationale, the VA examiner indicated that "hypertension is a common condition," and cited a reference text indicating that 95 percent of hypertension is "primary in nature with secondary cause[s] of hypertension being uncommon."  The VA examiner also indicated that smoking increases the likelihood of developing hypertension, and that the diagnosis of hypertension "way preceded diabetes."  The VA examiner did not provide a specific opinion as to whether diabetes aggravated the Veteran's hypertension.  

In addition to the rationale provided with respect to a relationship to diabetes, the VA examiner provided rationale specific to a relationship to PTSD.  The VA examiner noted the Veteran's private psychiatrist who, in 2002, opined that the Veteran's PTSD disorder has "been the primary contributive and causative factor in the development of hypertensive vascular disease."  The VA examiner noted that the private psychiatrist did not provide a rationale, and also indicated that "to date, there have been only a few studies that have shown an increase in hypertension due to PTSD disorder and these have significant issues regarding their methodology."  The VA examiner specifically referenced a VA's research study that "did not show any increase in blood pressure with patients with the highest scores of PTSD."  However, the VA examiner did not provide a specific opinion as to causation or aggravation.  

In February 2012, the August 2009 VA examiner provided an addendum medical opinion.  Regarding a relationship to diabetes, the VA examiner opined that the Veteran's hypertension was "less likely as not related to diabetes since it preceded diabetes" and there was no indication that the Veteran's hypertension was "caused by undiagnosed diabetes prior to the date of his official [diagnosis] of diabetes.  In 2003, he did have a [diagnosis] of hyperglycemia but no official [diagnosis] of diabetes until [two] years later.  [The Veteran's] hypertension absolutely preceded diabetes some 10-11 years."  Further, the VA examiner opined that the Veteran did not have any renal involvement, and "diabetes without renal [disease] is not a well documented cause of hypertension.  Diabetes did not aggravate hypertension because there was no renal involvement."  

Regarding a relationship to PTSD, the VA examiner opined that it was "less likely as not that [the Veteran's] hypertension is due to or aggravated by his PTSD."  As rationale, the VA examiner indicated that:

There is no medical literature which confirms chronic hypertension as being directly caused by PTSD.  Essential hypertension has not been related to anxiety or neurosis.  While it is known that stress can transiently elevate blood pressure in all individuals, this is a normal catecholamine release and such [temporary] elevation does not aggravate or cause underlying condition of hypertension.  

In contrast, the VA examiner indicated that "there is massive literature correlating smoking and hypertension."  

As VA treatment records documented the presence of active kidney disease, a second addendum opinion was requested from the VA examiner.  In a June 2014 addendum opinion, the VA examiner indicated that the Veteran received a diagnosis of hypertension years prior to receiving a diagnosis of diabetes.  The VA examiner further indicated that there "was no evidence of [the Veteran] having an [undiagnosed] diabetes mellitus prior to 2005 when he was [diagnosed] with hyperosmolar hyperglycemia crisis"; however, the VA examiner noted the presence of elevated blood sugars in 2003 and 2004.  The VA examiner then opined that the Veteran's hypertension was "less likely as not caused by [undiagnosed] diabetes prior to the date of his [official diagnosis] of diabetes."  

Regarding the Veteran's renal function, the VA examiner indicated in July 2005 the Veteran experienced a hyperosmolar hyperglycemia crisis, resulting in elevated creatine levels.  The VA examiner noted that the Veteran "continued to have some [chronic renal insufficiency] off and on since 2007 and until his death."  The VA examiner opined that the Veteran's chronic renal insufficiency was as likely as not related to his diabetes and hypertension, indicating that both diabetes and hypertension can independently cause renal disease.  However, the VA examiner did not provide a specific opinion as to causation or aggravation.  

In a May 2015 VA supplemental medical opinion, a second VA examiner opined that the Veteran's hypertension was less likely than not proximately due to a service-connected condition.  As rationale, the VA examiner indicated that 95 percent "of all hypertension is essential and obesity is also a risk factor" for the development of hypertension.  The VA examiner further noted that the first diagnosis of hypertension in 1994, predating the first diagnosis of diabetes in 2005.  Finally, the VA examiner indicated that PTSD and CAD are not known causes of hypertension.  

In addition, the VA examiner opined that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by a service-connected condition.  As rationale, the VA examiner indicated that there was no indication that the Veteran's hypertension was aggravated by PTSD, diabetes, or CAD.  The VA examiner noted that the Veteran's hypertension remained well controlled on two medications.  

In review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by a service-connected condition.  Regarding diabetes mellitus, both VA examiners have indicated that the onset of hypertension predated the onset of diabetes mellitus, and therefore, hypertension was not caused by diabetes mellitus.  The first VA examiner further indicated that while there was evidence of elevated blood sugar levels as early as 2003, there was no evidence that the Veteran's diabetes went undiagnosed for many years such that it actually predated, and therefore could have caused, hypertension.  Regarding aggravation, the May 2015 VA examiner indicated that there was no indication that the Veteran's hypertension was aggravated by diabetes, as the Veteran's blood pressure remained well controlled with two medications.  There are no conflicting medical opinions of record.  

Regarding CAD, the May 2015 VA examiner indicated that the Veteran's hypertension was less likely than caused or aggravated by CAD.  The VA examiner indicated that CAD is not known to cause hypertension, and there was no evidence that the Veteran's hypertension was aggravated as it remained well controlled with two medications.  There are no conflicted medical opinions of record.  

Regarding PTSD, however, there are conflicting medical opinions of record.  In the 2002 private psychiatric examination report, the private psychiatrist opined that the Veteran's PTSD was the primary contributing/causal factor in the development of his hypertension.  In support of her opinion, the private psychiatrist noted that the Veteran's blood pressure was uncontrolled during periods of high stress and anxiety.  The private psychiatrist also noted "strong literature documenting the connection between mental/emotional stress and stress-related illness" and indicated that the Diagnostic and Statistical Manual of Mental Disorders (DSM) "clearly and specifically lists cardiovascular diseases as physical conditions that can be adversely affected by psychological factors."  

In contrast, both VA examiners have opined that the Veteran's hypertension was less likely than not caused or aggravated by his PTSD.  In the August 2009 examination report, the first VA examiner questioned the private psychiatrist's opinion, indicating that she did not provide a rationale for her opinion and that only a few research studies have shown aggravation of hypertension by PTSD and those that did had "significant issues regarding their methodology."  The VA examiner specifically noted a VA research study that demonstrated no correlation between PTSD symptoms and aggravation of hypertension.  

In his February 2012 opinion, the VA examiner expressly indicated that "there is no medical literature which confirms chronic hypertension as being directly caused by PTSD."  Regarding aggravation, the VA examiner indicated that blood pressure tends to rise during periods of anxiety or stress, but that these responses are normal and temporary, and do not represent causation of hypertension or aggravation beyond the normal progression of disease.  

The opinions of the first VA examiner were confirmed by the May 2015 VA examiner, who indicated that PTSD is not known to cause hypertension, and that there was no evidence that the Veteran's hypertension was aggravated by any service-connected condition as it remained well controlled with two medications.  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the claim, into consideration and finds that the opinions provided by the VA examiners are more probative than that provided by the Veteran's private psychiatrist.  While the private psychiatrist opined that the Veteran's PTSD was the primary contributing/causal factor in the development of his hypertension and indicated that "strong literature document[ed] the connection between mental/emotional stress and stress-related illness," she does not reference any medical literature or research study that supports direct causation of hypertension by PTSD.  In contrast, both VA examiners indicated that PTSD is not known to cause hypertension, and the first VA examiner specifically noted a lack of medical literature supporting a link between PTSD and hypertension.  

Regarding aggravation, while the private psychiatrist noted that the Veteran's blood pressure would often be uncontrolled during periods of high stress and anxiety, the first VA examiner explained that these periods of elevation are temporary and normal in all individuals, and do not represent an aggravation of the Veteran's hypertension.  Moreover, the May 2015 VA examiner indicated that there was no evidence of aggravation of the Veteran's hypertension, as it was well controlled with two medications.   

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus, PTSD, or CAD.  The VA examination reports and addendum opinions are competent and probative medical evidence and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the available claims file and current medical literature, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between service-connected diabetes mellitus, PTSD, or CAD and the Veteran's hypertension.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for hypertension on a direct, presumptive, and secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as due to exposure to herbicides and as secondary to diabetes mellitus, PTSD, or CAD, is denied.  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for bilateral upper extremity peripheral neuropathy.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  Moreover, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).
 
In February 2015, the Board remanded the claim of service connection for bilateral upper extremity peripheral neuropathy, claimed as secondary to diabetes mellitus, for a VA supplemental opinion.  Specifically, the Board found that the current evidence of record, including a February 2012 VA medical opinion, did not fully address whether the Veteran's diagnosed upper extremity neuropathy was aggravated by his diabetes mellitus.  Therefore, the Board requested that the VA examiner provide two opinions addressing whether the Veteran's upper extremity neuropathy was either caused or aggravated by his diabetes mellitus.  

In the May 2015 VA supplemental medical opinion, the VA examiner indicated that the Veteran's upper extremity neuropathy was not caused by his diabetes.  The VA examiner indicated that "diabetic neuropathy always begins in the feet and many [years] later may begin in the hands."  The VA examiner indicated that there was no evidence that the Veteran had peripheral neuropathy in the lower extremities, implying that the upper extremity neuropathy could not, therefore, be diabetic in nature.  The VA examiner then indicated that diagnostic testing indicated that the upper extremity neuropathy was an entrapment neuropathy and likely originated in the cervical spine.  

Despite the discussion of causation of the upper extremity peripheral neuropathy, the VA examiner did not provide an opinion as to whether the Veteran's peripheral neuropathy was aggravated by his diabetes mellitus, as specifically requested by the Board.  Given the foregoing, the Board finds that the May 2015 VA supplemental medical opinion does not substantially comply with the February 2015 Board Remand order.  Therefore, an addendum medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer to the case to the VA examiner who provided the May 2015 VA supplemental medical opinion (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's upper extremity peripheral neuropathy as it relates to diabetes mellitus.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's upper extremity peripheral neuropathy was aggravated (permanently worsened) by the service-connected diabetes mellitus? 

The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

If the opinion is that diabetes mellitus aggravated the Veteran's upper extremity peripheral neuropathy, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the appellant, she and her representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


